In an action to recover damages for goods sold and delivered, defendant appeals from an order of the Supreme Court, Nassau County (Kelly, J.), dated August 26, 1983, which denied its motion to vacate a default judgment. If Order reversed, on the law and in the exercise of discretion, without costs or disbursements, motion granted, default judgment vacated, and proposed answer deemed served (see Smith v Waldbaum’s Supermarket, 99 AD2d 530; Pazienza v Floral Pet, 98 AD2d 743; Colonial Country Club v Village of Ellenville, 89 AD2d 935). Titone, J. P., Mangano, Thompson and Brown, JJ., concur.